FILED
                           NOT FOR PUBLICATION                              NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRUCE EKLUND, an individual,                     No. 09-35652

            Plaintiff-counter-claim-             D.C. No. 2:06-cv-01815-TSZ
defendant - Appellant,

  v.                                             MEMORANDUM *

CITY OF SEATTLE MUNICIPAL
COURT, a municipal corporation,

             Defendant-counter-claimant-
plaintiff - Appellee,

FRED BONNER; JANE DOE BONNER;
GAYLE TAJIMA; JOHN DOE TAJIMA,
and their marital community; YOLANDE
WILLIAMS; JOHN DOE WILLIAMS,
and their marital community; MARK
PARCHER; JANE DOE PARCHER, and
their marital community,

             Defendants - Appellees.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                   Appeal from the United States District Court
                     for the Western District of Washington
                 Thomas S. Zilly, Senior District Judge, Presiding

                       Argued and Submitted August 6, 2010
                               Seattle, Washington

Before: CANBY, NOONAN and BERZON, Circuit Judges.


      Bruce Eklund appeals from the district court’s order granting immunity and

awarding attorneys’ fees and statutory penalties to defendants Gayle Tajima, Mark

Parcher, and Yolande Williams pursuant to Washington’s anti-SLAPP statute,

Wash. Rev. Code § 4.25.510. We review the district court’s statutory

interpretation de novo and the fee award for abuse of discretion. Costco Wholesale

Corp. v. Hoen, 538 F.3d 1128, 1132 (9th Cir. 2008); Natural Res. Def. Council,

Inc. v. Winter, 543 F.3d 1152, 1157 (9th Cir. 2008).

      In a decision issued after the district court’s order in this case, the

Washington Supreme Court found that the Washington anti-SLAPP statute grants

immunity only to “a non-government individual or organization.” Segaline v. State

Dep’t of Labor & Indus., No. 81931-9, 2010 WL 3259872, at *3 n.4 (Wash. Aug.

19, 2010) (adopting the Washington Court of Appeals’ holding in Skimming v.

Boxer, 119 Wash. App. 748, 758 (2004)). As employees of the Seattle Municipal

Court, Tajima, Parcher, and Williams are not immune from the claims against


                                            2
them. The award of attorneys’ fees and statutory penalties based on defendants’

success in their anti-SLAPP defense is accordingly vacated.

      REVERSED and REMANDED.




                                         3